UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

 

-against- MEMORANDUM & ORDER

CHRISTOPER CHIERCHIO, JASON 20-CR-306 (NGG)
KURLAND, FRANGESCO RUSSO, and
FRANCIS SMOOKLER,

Defendants.

 

NICHOLAS G. GARAUFIS, United States District Judge.

On August 19, 2020, the court denied bail for Defendant
Frangesco Russo, finding clear and convincing evidence that he
poses a danger to the community. (See Order of Detention (Dkt.
32).) Mr. Russo now moves for reconsideration of that decision.
(See Letter Mot. for Recons. of Bail Denial (Dkt. 42); Suppl. Letter
in Supp. of Mot. for Recons. (Dkt. 44).)

“Reconsideration is not intended for the court to reexamine a de-
cision or the party to reframe a failed motion.” Fan v. United
States, 710 F. App’x 23, 24 (2d Cir. 2018) (citing Questrom v.
Federated Dep’t Stores, Inc., 192 F.R.D. 128, 130 (S.D.N.Y.
2000)). “[R]econsideration will generally be denied unless the
moving party can point to controlling decisions or data that the
court overlooked—matters, in other words, that might reasona-
bly be expected to alter the conclusion reached by the court.”
United States v. Kenner, 13-cr-607 (JFB), 2019 WL 6498699, at
*11 (E.D.N.Y. Dec. 3, 2019) (quoting Shrader v. CSX Transp., 70
F.3d 255, 257 (2d Cir. 1995)). The court finds no new infor-
mation in Mr. Russo’s motion or in the accompanying exhibits to
justify reconsideration of the determination that he poses a threat
to the community which requires pre-trial detention. See 18
U.S.C. § 3142(e).
Accordingly, Mr. Russo’s motion for reconsideration is DENIED.

SO ORDERED.

Dated: — Brooklyn, New York
September 14, 2020

/s/ Nicholas G. Garaufis

NICHOLAS G. GARAUFIS
United States District Judge

 
